DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIM et al (US 2019/0289549).

Regarding claims 1, 6 LIM et al (US 2019/0289549) discloses transmission device, comprising: 
a generator that generates a frame in a predetermined frame format (LIM: Fig. 12, ¶118-119, Fig. 16-17, a preamble of the frame WUR-preamble and a WUR-data+PE or WUR-SIG+WUR-DATA+PE signal format); and 
a communicator that transmits the frame generated by the generator, wherein the predetermined frame format includes a first field(LIM: Fig. 16, ¶159, ¶118-119, a transmitter transmits the wakeup packet to one or more stations STAs in a format the wake-up packet is generated in i.e. having at least the WUR field for WUR-preamble), the first field is set by the transmission device (LIM: Fig. 12, ¶120, ¶124, ¶134, the transmitter generates a WUP packets with the field that is set as the WUR preamble)
the first field indicates whether information related to a wake-up process performed by a device that received a frame in the predetermined frame format is valid or not (LIM: Fig. 12, Fig. 16, ¶169, it is determined by a WUR capable STA that a WUR is received in a valid format based on the synchronization and packet detection sequence; based on the information it is determined whether the detection is a success or failure (valid or not)); and when the first field indicates that the information is valid, the predetermined frame format further includes a second field indicating identification information identifying the device (LIM: Fig. 16, Fig. 17, ¶173, ¶176, when the STA has determined that WUR’s sequence information in the preamble is successfully decoded (valid) i.e. when the transmitter has generated a frame with an error free WUR preamble the frame further includes WUR-SIG+WUR-data+PE (payload) which includes the station identification STA ID for a STA that the transmitter wants to wake up).

Regarding claims 2, 7, LIM et al (US 2019/0289549)  discloses reception device, comprising: 
a communicator that operates in one of a first mode and a second mode (LIM: Fig. 11, ¶113-116, a communicator in low power mode/stand-by mode and a normal mode); and 
a controller that controls which of the first mode and the second mode the communicator operates in based on a reception frame received by the communicator (LIM: Fig. 11, ¶113-116, based on a reception of the WUR signal with an WUR frame, the receiving device controls the mode), the reception frame being in a predetermined frame format, wherein the predetermined frame format includes a first field (LIM: Fig. 16, ¶159, ¶118-119, a transmitter transmits the wakeup packet to one or more stations STAs in a format the wake-up packet is generated in i.e. having at least the WUR field for WUR-preamble), the first field is set by a transmission device that transmitted the reception frame (LIM: Fig. 12, ¶120, ¶124, ¶134, the transmitter generates a WUP packets with the field that is set as the WUR preamble), the first field indicates whether information related to a wake-up process performed by a device that received a frame in the predetermined frame format is valid or not (LIM: Fig. 12, Fig. 16, ¶169, it is determined by a WUR capable STA that a WUR is received in a valid format based on the synchronization and packet detection sequence; based on the information it is determined whether the detection is a success or failure (valid or not)); and 
when the first field indicates that the information is valid, the predetermined frame format further includes a second field indicating identification information identifying the device, the first mode is a mode in which the communicator is in standby for reception of a frame including at least the first field, the second mode is a mode in which the communicator performs normal data frame transmission and reception, the wake-up process transitions the communicator from the first mode to the second mode (LIM: Fig. 16, Fig. 17, ¶173, ¶176, when the STA has determined that WUR’s sequence information in the preamble is successfully decoded (valid) i.e. when the transmitter has generated a frame with a error free WUR preamble the frame further includes WUR-SIG+WUR-data+PE (payload) which includes the station identification STA ID for a STA that the transmitter wants to wake up; the wake up process is when the STA transitions from low power/standby mode to a normal/high power mode), and 
the controller executes the wake-up process when, in the reception frame received while the communicator is operating in the first mode, the first field indicates that the information is valid and the second field indicates the identification information of the reception device (LIM: ¶235, ¶241, ¶176, the reception frame includes a preamble which is successfully decodable (valid first field information) and the second field/SIG or WUR-data includes identification).

Regarding claim 5, LIM discloses reception device according to claim 2, wherein the first mode is a mode dedicated to placing the communicator in standby for reception of a frame including at least the first field (LIM: ¶116, WUR-receiver radio dedicated for narrow band signaling).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al (US 2019/0289549) in view of  LIN et al (US 2020/0045635).

Regarding claim 3, LIM et al (US 2019/0289549)  discloses reception device according to claim 2, further comprising: the communicator is operating in the second mode (LIM: Fig. 11, ¶235, ¶116, the reception device operating in high power mode)
LIM remains silent regarding a function unit configured to execute a function process related to a predetermined function, wherein the controller causes the function unit to execute the function process based on a frame received while the communicator is operating in the second mode.
However, LIN et al (US 2020/0045635) discloses a function unit configured to execute a function process related to a predetermined function, wherein the controller causes the function unit to execute the function process based on a frame received while the communicator is operating in the second mode (LIN: Fig. 6, ¶115-116, ¶130, ¶157, a second frame is received while the reception device is in normal mode i.e. the main radio is functioning; based on the receipt, the function of updating to a second data rate at the main transceiver/radio is executed ).

A person of ordinary skill in the art working with the invention of LIM  would have been motivated to use the teachings of LIN as it provides a way to increase flexibility of data rate requirements to in turn improve user experience. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of LIM with teachings of LIN in order to improve achievement of quality of service goals.


Regarding claim 4, LIM modified by LIN  discloses reception device according to claim 3, wherein the controller further causes the function unit execute the function process upon executing the wake-up process (LIM: Fig. 11, ¶115, the main radio carries functions only upon the wake-up process).
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Applicants argue,
“
    PNG
    media_image1.png
    484
    655
    media_image1.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that the “information indicating whether information related to a wake-process is valid or not” as taught by LIM is obtained from the preamble instead of being in the field of WUR preamble of the WUR packet. Examiner submits that the claim does not require the claimed function to “explicitly” indicate whether information related to a wakeup process is valid or not. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the first field explicitly indicating whether information related to the wake-up process is valid or not ”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All remaining arguments are based on the arguments addressed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461